Case 1:18-cv-00497-CG-MU Document 30 Filed 11/16/20 Page 1 of 1          PageID #: 135




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 SHERWIN FOXX,                            )
                                          )
        Plaintiff,                        )
                                          )
 vs.                                      )   CIVIL ACTION 18-0497-CG-MU
                                          )
 TERRY RAYBON, et al.,                    )
                                          )
        Defendants.                       )

                                      ORDER

       After due and proper consideration of all portions of this file deemed relevant

 to the issues raised, and there having been no objections filed, the Report and

 Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and

 dated October 21, 2020, is ADOPTED as the opinion of this Court.

       DONE and ORDERED this 16th day of November, 2020.



                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
